Name: Commission Regulation (EEC) No 507/91 of 28 February 1991 for the 1990/91 wine year the percentages of table wine production to be delivered for compulsory distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: beverages and sugar
 Date Published: nan

 1 . 3 . 91 Official Journal of the European Communities No L 55/ 103 COMMISSION REGULATION (EEC) No 507/91 of 28 February 1991 for the 1990/91 wine year the percentages of table wine production to be delivered for compulsory distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, amended by Regulation (EEC) No 1 327/90 f) ; whereas the scale used must allow a quantity of table wine corres ­ ponding to the obligation provided for in Article 1 (3) of Regulation (EEC) No 3747/90 to be deducted from a region's quantity ; whereas that obligation applied only in the case of producers who are required to submit a production declaration and who market the products concerned ; whereas the yield classes should accordingly set out only the quantities covered by the production declarations, on which the scale is based : Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 39 (9), ( 10) and (11 ) thereof, Whereas, in accordance with the provisions on the fixing of the scale provided for in the fourth subparagraph of Article 39 (4) of Regulation (EEC) No 822/87, reference must be made to the average yield of each production region in which the scales are drawn up ; Whereas Commission Regulation (EEC) No 441 /88 (3), as last amended by Regulation (EEC) No 467/90 (4), lays down detailed rules for the application of compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 ; Whereas Commission Regulation (EEC) No 3747/90 (*) opens for the 1990/91 wine year compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 and fixes the total quantity to be distilled in the Community and the quantities to be distilled in the various regions ; Whereas production in the various regions should be allo ­ cated among the various yield classes ; Whereas the structure and size of vineyards in the various regions lead not only to different production costs but also to different production costs but also to different incomes for producers ; whereas account must therefore be taken of that situation ; whereas, moreover, increases in yield per hectare affect in different ways the quality of the wine produced in the regions which are subject to compulsory distillation ; whereas, in region 3, any exceed ­ ing of the average yield in general impairs the quality of the product ; whereas, in those circumstances and in order to channel wine-growing towards higher quality produc ­ tion, the major quantity covered by the obligation to distil should relate to production obtained with a yield exceed ­ ing the average for region 3 and production obtained with a yield lower than that average should be exempted from the obligation ; whereas weather conditions in region 4 on the other hand are such that the yield per hectare does not have such a direct effect on the quality of production ; whereas in that region a low yield may even result in a quantity of wine that is not suitable for direct consump ­ tion ; whereas it is therefore possible in that region to make provision for a scale which is graduated but applies to the entire production ; whereas yields in region 6 are on average below those of other regions ; whereas the yield has relatively little impact on the product's quality in that region ; whereas provision may be made in that region for a scale which would exclude only what is produced on the basis of the lowest yields, in other words yields which would tend to result in an obligation to deliver for distillation only very small quantities which would qualify for exemption under Regulation (EEC) No 441 /88 : Whereas Article 39 (4) of Regulation (EEC) No 822/87 provides that, in the case of producers who are required to distil, the quantity to be distilled must equal a percentage to be fixed of their table wine production, such per ­ centage being obtained from a graduated scale based on yield per hectare ; whereas the percentages of the produc ­ tion of each such producer which must be delivered for distillation should therefore be fixed ; whereas, while being based on objective criteria, those percentages must be adapted to the situation of each region and must take account of the exemptions from compulsory distillation provided for in Article 8 ( 1 ) or Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandon ­ ment premiums in respect of winegrowing areas (6) ; as (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 353, 17. 12. 1990, p . 19. (3) OJ No L 45, 18 . 2. 1988, p. 15. (4) OJ No L 48, 24. 2. 1990, p. 29. 0 OJ No L 360, 22. 12. 1990, p. 34. f6) OJ No L 132, 28 . 5 . 1988, p. 3 . 0 OJ No L 132, 23. 5. 1990, p. 23 . No L 55/104 Official Journal of the European Communities 1 . 3 . 91 615 016 hectolitres, 39 425 hectolitres ;  of more than 150 , but not more than 200 :  exceeding 200 : (c) Region 6 :  Part A : production  Part B : 105 110 hectolitres, 25 974 921 hectolitres . Whereas the scale to be established must be incremental , thus penalizing the highest yields, and ensure that, the quantitative limits laid down in Regulation (EEC) No 3747/90 for the various production regions should not be exceeded ; Whereas, in view of the derogation provided for in Article 39 (10) of Regulation (EEC) No 822/87, it must be speci ­ fied that the quantity for preventive distillation is to be deducted from the quantity for compulsory distillation in Greece ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Production obtained with a yield, expressed in hectoli tres per hectare :  not exceeding 10 : 271 750 hectolitres  of more than 10 , but HAS ADOPTED THIS REGULATION not more than 15 :  of more than 15, but not more than 20 :  of more than 20, but not more than 30 :  of more than 30 , but not more than 45 :  of more than 45, but not more than 70 :  exceeding 70 : 1 048 610 hectolitres, 1 686 479 hectolitres, 6 766 757 hectolitres, 1 2 1 59 41 1 hectolitres, 3 656 231 hectolitres, 385 683 hectolitres ; Article 1 1 . Pursuant to Article 5 ( 1 ) of Regulation (EEC) No 441 /88, production from the 1990/91 harvest shall be broken down into the following yield classes : (a) Region 3 : Production obtained with a yield, expressed in hectoli ­ tres per hectare : 2 . The average yield in production region 3 shall be 71,5 hectolitres per hectare ; in region 4 it shall be 75 hectolitres per hectare ; in region 6 it shall be 30,01 hectolitres per hectare.  up to 90 :  90 or more, but not more than 110 :  of more than 110, but not more than 140 :  of more than 140, but not more than 200 :  exceeding 200 : 21 743 362 hectolitres, 2 871 704 hectolitres, 690 814 hectolitres, 204 549 hectolitres, 1 13 766 hectolitres ; Article 2 The quantity that each producer shall be required to deliver for distillation shall be determined by multiplying the quantity referred to in Article 6 of Regulation (EEC) No 441 /88 by the percentage shown in the table in the Annex which corresponds to the yield determined in accordance with Article 7 of the said Regulation. The yield shall, where appropriate, be rounded down to the nearest unit (hectolitres per hectare). (b) Region 4 : Production obtained with a yield, expressed in hectoli ­ tres per hectare : Article 3 In the case of region 5 as referred to in Article 4 (2) of Regulation (EEC) No 441 /88, the quantity for preventive distillation in that region pursuant to Commission Regu ­ lation (EEC) No 2273/90 (') shall be deducted from the quantity referred to in Article 1 (3) of Regulation (EEC) No 3747/90.  not exceeding 65 :  of more than 65, but not more than 80 :  of more than 80, but not more than 90 :  of more than 90, but not more than 110 :  of more than 110, but not more than 130 :  of more than 130, but not more than 140 :  of more than 140, but not more than 200 : 11 165 480 hectolitres, 5 461 220 hectolitres, 4 830 652 hectolitres, 6 914 952 hectolitres, 5 124 434 hectolitres, 907 864 hectolitres, 612 954 hectolitres, Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 204, 2. 8 . 1990, p. 49. 1 . 3 . 9 1 Official Journal of the European Communities No L 55/105 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 55/ 106 Official Journal of the European Communities 1 . 3 . 91 ANNEX Percentage of the quantity referred to in Article 2 Yield (hectolitres per hectare) % Yield (hectolitres per hectare) % Region 3 Region 4 Region 6,Part B Region 3 Region 4 Region 6, Part B 10 I 58 0 0 70,5 or less 0 0 0 59 0 0 70,5 11 0 0 8,6 60 0 0 70,6 12 0 0 15,8 61 0 0 70,6 13 0 0 21,9 62 0 0 70,7 14 0 0 27,1 63 0 0 70,7 15 0 0 31,7 64 0 0 70,7 16 0 0 32,9 65 0 0 70,8 17 0 0 34,1 66 0 0,3 70,8 18 0 0 35,1 67 0 0,6 70,8 19 0 0 35,9 68 0 0,8 70,9 20 0 0 36,8 69 0 1,1 70,9 21 0 0 39,1 70 0 1,4 70,9 22 0 0 41,2 71 ~ 0 1,6 71,2 23 0 0 43,2 72 0 1,9 71,5 24 0 0 45,0 73 0 2,2 71,8 25 0 0 46,6 74 0 2,4 72,1 26 0 0 48,1 75 0 2,7 72,3 27 0 0 49,5 76 0 2,9 72,6 28 0 0 50,8 77 0 3,2 72,8 29 0 0 52,0 78 0 3,5 73,1 30 0 0 53,2 79 0 3,7 73,3 31 0 0 54,8 80 0 4,0 73,6 32 0 0 56,3 81 0 4,4 73,8 33 0 0 57,7 82 0 4,8 74,0 34 0 0 59,0 83 0 5,2 74,2 35 0 0 60,3 84 0 5,6 74,4 36 0 0 61,5 85 0 6,0 74,6 37 0 0 62,6 86 0 6,4 74,8 38 0 0 63,7 87 0 6,8 75,0 39 0 0 64,7 88 0 7,2 75,2 40 0 0 65,6 89 0 7,6 75,4 41 0 0 66,5 90 0 8,0 75,6 42 0 0 67,4 91 10,0 8,2 75,8 43 0 0 68,2 92 12,0 8,4 76,0 44 0 0 69,0 93 14,0 8,6 76,1 45 0 0 69,8 94 16,0 8,8 76,3 46 0 0 69,8 95 18,0 9,0 76,5 47 0 0 69,9 96 19,8 9,2 76,6 48 0 0 70,0 97 21,6 9,4 76,8 49 0 0 70,0 98 23,4 9,6 76,9 50 0 0 70,1 99 25,2 9,8 77,1 51 0 0 70,2 100 27,0 10,0 77,3 52 0 0 70,2 101 28,8 10,2 77,4 53 0 0 70,3 102 30,6 10,4 77,5 54 0 0 70,3 103 32,4 10,6 77,7 55 0 0 70,4 104 34,2 10,8 77,8 56 0 0 70,4 105 36,0 11,0 78,0 57 0 0 70,5 106 37,8 11,2 78,1 Official No L 55/ 1071 . 3 . 91 Journal of the European Communities Yield (hectolitres per hectare) % RÃ ©gion 3 RÃ ©gion 4 RÃ ©gion 6,Part B Yield (hectolitres per hectare) l % RÃ ©gion 3 RÃ ©gion 4 RÃ ©gion 6,Part B 107 39,6 11,4 78,2 108 41,4 11,6 78,3 109 43,2 11,8 78,5 110 45,0 12,0 78,6 111 46,3 12,4 78,7 112 47,5 12,8 78,8 113 48,8 13,2 78,9 114 50,0 13,6 79,1 115 51,3 14,0 79,2 116 52,5 14,4 79,3 117 53,8 14,8 79,4 118 55,0 15,2 79,5 119 56,3 15,6 79,6 120 57,5 16,0 79,7 121 58,8 16,4 79,8 122 60,0 16,8 79,9 123 61,3 17,2 80,0 124 62,5 17,6 80,1 125 63,8 18,0 80,2 126 65,0 18,4 80,3 127 66,3 18,8 80,4 128 67,5 19,2 80,5 129 68,8 19,6 80,6 130 70,0 20,0 80,7 131 71,3 20,5 80,7 132 72,5 21,0 80,8 133 73,8 21,5 80,9 134 75,0 22,0 81,0 135 76,3 22,5 81,1 136 77,5 23,0 81,2 137 78,8 23,5 81,2 138 80,0 24,0 81,3 139 81,3 24,5 140 82,5 25,0 141 83,5 27,3 142 84,5 29,6 143 85,5 31,9 144 86,5 34,2 145 87,5 36,6 146 88,5 38,9 147 89,5 41,2 148 90,5 43,5 149 91,5 45,8 150 92,5 48,1 151 93,5 48,2 152 94,5 48,4 153 95,5 48,5 154 96,5 48,7 155 97,5 48,8 156 98,5 48,9 157 99,5 49,1 158 100,0 49,2 159 100,0 49,3 160 100,0 49,5 161 100,0 49,6 162 100,0 49,8 163 100,0 49,9 164 100,0 50,0 165 100,0 50,2 166 100,0 50,3 167 100,0  50,5 168 100,0 50,6 169 100,0 50,7 170 100,0 50,9 171 100,0 51,0 172 100,0 51,1 173 100,0 51,3 174 100,0 51,4 175 100,0 51,6 176 100,0 51,7 177 100,0 51,8 178 100,0 52,0 179 100,0 52,1 180 100,0 52,2 181 100,0 52,4 182 100,0 52,5 183 100,0 52,7 ¢ 184 100,0 52,8 185 100,0 52,9 186 100,0 53,1 187 100,0 53,2 188 100,0 53,3 189 100,0 53,5 190 100,0 53,6 191 100,0 53,8 192 100,0 53,9 193 100,0 54,0 194 100,0 54,2 195 100,0 54,3 196 100,0 54,5 197 100,0 54,6 198 100,0 54,7 199 100,0 54,9 200 100,0 55,0 201 100,0 55,1 202 100,0 55,2 203 100,0 55,3 204 100,0 55,4 205 100,0 55,5 206 100,0 55,6 207 100,0 55,7 208 100,0 55,8 209 100,0 55,9 210 100,0 56,0 211 100,0 56,1 212 100,0 56,2 213 100,0 56,3 214 100,0 56,4 No L 55/ 108 Official Journal of the European Communities 1 . 3 . 91 Yield (hectolitres per hectare) % Yield Region 6, (hectolitres per hectare) Part B % Region 3 Region 4 Region 3 Region 4 Region 6,Part B 215 100,0 56,5 258 100,0 60,8 216 100,0 56,6 259 100,0 60,9 217 100,0 56,7 260 100,0 61,0 218 100,0 56,8 261 100,0 61,1 219 100,0 56,9 262 100,0 61,2 220 100,0 57,0 263 100,0 61,3 221 100,0 57,1 264 100,0 61,4 222 100,0 57,2 265 100,0 61,5 223 100,0 57,3 266 100,0 61,6 224 100,0 57,4 267 100,0 61,7 225 100,0 57,5 268 100,0 61,8 226 100,0 57,6 269 100,0 61,9 227 100,0 57,7 270 100,0 62,0 228 100,0 57,8 271 100,0 62,1 229 100,0 57,9 272 100,0 62,2 230 100,0 58,0 273 100,0 62,3 231 100,0 58,1 274 100,0 62,4 232 100,0 58,2 275 100,0 62,5 233 100,0 58,3 276 100,0 62,6 234 100,0 58,4 277 100,0 62,7 235 100,0 58,5 278 100,0 62,8 \ 236 100,0 58,6 279 100,0 62,9 237 100,0 58,7 280 100,0 63,0 238 100,0 58,8 281 100,0 63,1 239 100,0 58,9 282 100,0 63,2 240 100,0 59,0 283 100,0 63,3 \ 241 100,0 59,1 284 100,0 63,4 242 100,0 59,2 285 100,0 63,5 243 100,0 59,3 286 100,0 63,6 244 100,0 59,4 287 100,0 63,7 245 100,0 59,5 288 100,0 63,8 I 246 100,0 59,6 289 100,0 63,9 247 100,0 59,7 290 100,0 64,0 248 100,0 59,8 291 100,0 64,1 249 100,0 59,9 292 100,0 64,2 250 100,0 60,0 293 100,0 64,3 251 100,0 60,1 294 100,0 64,4 252 100,0 60,2 295 100,0 64,5 253 100,0 60,3 296 100,0 64,6 254 100,0 60,4 297 100,0 64,7 255 100,0 60,5 298 100,0 64,8 256 100,0 60,6 299 100,0 64,9 257 100,0 60,7 300 100,0 65,0 For higher yields : in region 4 : a percentage of 0,1 is added to the scale for each additional hi ; in region 6 : the volume to be distilled is obtained by applying a coefficient of 0,92 to each additional hi .